            Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 1 of 58



                 IN THE UNITED STATES DISTRICT COURT FOR
                  THE WESTERN DISTRICT OF PENNSYLVANIA


DARTH NEWMAN,                                                Civil Action No. 2:20-cv-01973-RJC

                Plaintiff,

       vs.                                                   Honorable Robert J. Colville

POLLOCK COHEN, LLP,
STEVE COHEN,
CHRISTOPHER K. LEUNG, and                                    Electronically Filed
ADAM POLLOCK,

                Defendants.                                  JURY TRIAL DEMANDED


                                FIRST AMENDED COMPLAINT

       AND NOW, comes Plaintiff Darth Newman (“Newman”), by and through his attorney,

Rachel L. McElroy, Esquire and files the within Civil Complaint, averring as follows:

                                         I. Introduction

       1.       Plaintiff Darth Newman brings this lawsuit to recover damages for lost wages,

breach of contract, restitution for unjust enrichment, statutory fines for violations related to his

various counts, pre- and post-judgment interest and attorney’s fees and cost. Newman worked

for Defendant Pollock Cohen, LLP (hereinafter “The Firm”) as Special Counsel until Defendants

terminated his employment due to COVID-19 related financial difficulties on March 25, 2020.

As a part of Newman’s compensation, The Firm agreed to pay him five to ten percent of all

contingency recoveries and attorneys’ fee awards. Just prior to his termination, Newman spent

significant time working on a multi-million dollar contingency case. After terminating

Newman’s employment, the multi-million dollar case settled and The Firm obtained significant

fees. The Firm took steps to conceal the multi-million dollar case settlement from Newman.


                                                                                                  3
             Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 2 of 58




Newman seeks payment on the contingency recovery for the multi-million dollar case and all

contingency matters active at the time of his termination in accordance with his compensation

agreement.

                                             II. Parties

        2.       Plaintiff, Darth Newman, is an adult individual who resides in Moon Township,

Allegheny County, Pennsylvania.

        3.       Defendant, Pollock Cohen, LLP (hereinafter “The Firm”), is a New York limited

liability partnership with a principal place of business located at 60 Broad Street, Suite 2417 24th

Floor, New York, New York, 10004.

        4.       Defendant, Steve Cohen, is an individual who resides in Manhattan, New York

County, New York.

        5.       Defendant, Christopher K. Leung, is an individual who resides in Brooklyn, Kings

County, New York.

        6.       Defendant, Adam Pollock, is an individual who resides in Brooklyn, Kings

County, New York.

        7.       On information and belief, Defendants Cohen, Pollock, and Leung are equal

equitable partners in The Firm and as such are jointly liable for the actions of The Firm.

                                           III. Jurisdiction and Venue

        8.       This Court has general jurisdiction over all claims against Defendants pursuant to

42 Pa. C.S. ​ §​ 5301(2).

        9.       Defendants regularly conduct business in Allegheny County, Pennsylvania,

including filing lawsuits on behalf of Pennsylvania clients in the United States District Court for


                                                                                                  4
         Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 3 of 58




the Western District of Pennsylvania, counseling clients in the Fifth Judicial District of

Pennsylvania and sending demand letters on behalf of Allegheny County clients.

       10.     Defendants represented to clients that they conduct business in Pennsylvania by

printing business cards listing Pittsburgh as a location and by advertising online as serving clients

in Allegheny County.

       11.     One or more transactions or occurrences out of which this cause of action arose

took place in Allegheny County, Pennsylvania, as set forth in Paragraphs 14 through 70 below.

       12.     In addition, at all times relevant here, Newman continued to live and work in

Allegheny County, Pennsylvania and was the only Firm lawyer licensed to practice in the

Commonwealth of Pennsylvania.

       13.     As such, venue is proper in this Court pursuant to Pa.R.Civ.P. 2179(a).

                                             III. Facts

   A. Defendants Hire Newman

       14.     In or around December 2017, prior to The Firm’s incorporation, Defendant

Pollock contacted Newman about a position at Pollock’s prior employer.

       15.     In or around January 2018, when it became apparent Pollock intended to start his

own firm with Cohen, Pollock reached out to Newman about working at The Firm.

       16.     Defendants Pollock and Cohen incorporated The Firm on March 19, 2018.

       17.     At all times relevant to this action, Defendants Pollock and Cohen have policy

making and decision making authority over Newman’s wages and payments. After Defendant

Leung joined The Firm as the third co-equal partner in or around the spring of 2019, he also had

policy making and decision making authority over Newman’s wages and payments. Discovery


                                                                                                   5
         Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 4 of 58




will show Leung knew about and was involved in The Firm’s decision to deny Newman wages.

       18.      In or around April 2018, Newman began working at The Firm as an independent

contractor in exchange for twelve thousand dollars ($12,000) per month.

       19.      Defendants knew that Newman resided in Pittsburgh, Pennsylvania when they

contacted him about working at The Firm.

       20.      Newman is licensed to practice law in the Commonwealth of Pennsylvania, State

of New Jersey and New York State.

       21.      At all relevant times in this action, Newman continued to live and work in

Pennsylvania.

       22.      In or around April 2018, Newman had a phone call with Defendant Pollock to

discuss joining The Firm full time. (hereinafter “April 2018 Phone Call”) During the April 2018

Phone Call Defendant Pollock explained to Newman:

             a. That he and Defendant Cohen intended for The Firm to primarily file
                whistleblower/​qui tam​ claims and generally eschew hourly billable work.

             b. That The Firm intended to take all whistleblower/​qui tam claims on a contingency
                basis, and that although they can take years to resolve, whistleblower/​qui tam
                claims can result in significant fees.

             c. Despite The Firm’s goal of primarily filing whistleblower/​qui tam actions,
                Defendants Pollock and Cohen also stated that they wanted to bring on an
                attorney with significant knowledge and experience managing complex business
                litigation full time.

             d. They were interested in bringing Newman to The Firm because of his experience
                managing complex business litigation and they enjoyed working with him.

             e. The Firm would need to take on cases that paid on a billable hour or hybrid fee
                schedule until The Firm either secured litigation funding through an outside
                agency, or won a substantial ​qui tam c​ ontingency fee award. The Frim planned to
                bridge profitability with commercial litigation until the ​qui tam ​cases were
                resolved. Defendant Cohen publicly acknowledged similar comments in an

                                                                                                6
         Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 5 of 58




               article for Super Lawyers Magazine, New York Metro (Exhibit A).

       23.     Neither Defendant Pollock nor Defendant Cohen had experience practicing

complex business litigation. Defendant Cohen had only been an attorney for less than four and a

half years prior to starting The Firm, and during those years he primarily worked on a large qui

tam case, medical malpractice, and personal injury cases. Defendant Pollock spent the majority

of his legal career defending white collar criminal cases and representing the State of New York

as an Assistant Attorney General.

   B. The Compensation Scheme

       24.     After the April 2018 Phone Call, on or about April 24, 2018, Defendants Pollock

and Cohen offered Newman employment at The Firm in the position of Special Counsel due in

part to his complex business litigation experience.

       25.     However, Defendants were not able to pay Newman a base salary equivalent to

the market rate for his services because The Firm did not have steady cash flow. As a result, on

or around April 24, 2018, Defendants Pollock and Cohen offered to pay Newman ten thousand

dollars ($10,000) per month, and a “bonus” of 10% of all contingency recoveries, up to a

maximum of $200k per year bonus (hereinafter the “Initial Offer”). The Initial Offer based pay

was less than Newman made per month working as a contract attorney with The Firm.

       26.     In follow-up emails, Defendants clarified that there would be no cap, and

Newman would get 10% of recoveries up to the first $2 million, 5% thereafter, and that

contingency    recoveries   “includes   both   fee    awards   and our   part of contingency

wins/settlements/awards and bonus is calculated before deductions for overheads/comp and

non-case specific expenses.” (Exhibit B)


                                                                                              7
         Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 6 of 58




       27.     By accepting a reduced base salary and payroll deferral, Defendants

acknowledged Newman was taking significant risk which would be offset with a portion of The

Firm’s contingency recoveries. As Defendant Pollock stated: “​I recognize that you would be

incurring some risk here.” ​(Exhibit B)

       28.     Furthermore, as Pollock repeated in several emails, Defendants were pursuing

litigation funding   and would seek to renegotiate Newman’s compensation structure if they

secured funding. It was anticipated that securing litigation funding would permit The Firm to

more regularly pay each lawyer the same $10,000 per month but likely eat up the proceeds from

contingency wins such that neither Newman nor the partners would receive payments in excess

of their common base compensation. As Defendant Pollock put it: “In other words, less risk less

reward.” (Exhibit B)

       29.     On or about April 29 2019, Defendants further outlined the employment

agreement in an email to Newman with the compensation terms as follows:

               “1. We would set compensation at $10,000/month as W2 income. To the extent
               that we don’t have the cash flow to make the full $10k, we will pay simple
               interest at 33.33% / year on outstanding comp owed. While Steve and I wouldn’t
               make a personal guarantee on the back comp/interest owed, Pollock Cohen LLP
               would continue to be obligated for what’s owed as long as our firm or its
               successors exist. In other words, your backpay and interest immediately “vest”
               and are owed even if you leave. I recognize that you would be incurring some risk
               here...”

               “3. In addition to the above: We will pay you an annual bonus of 10% of all
               “contingency recoveries” (as defined below) up to the first $2 million per year…
               Contingency recoveries includes both fee awards and our part of contingency
               wins/settlements/awards. Bonus is calculated before deductions for
               overheads/comp and non-case specific expenses.”

               (Exhibit B) (hereinafter “Employment Contract”).



                                                                                              8
         Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 7 of 58




       30.        Newman accepted The Firm’s employment offer, and The Firm became

Newman’s employer.

       31.        In the Employment Contract the Parties agreed in writing to the terms of

Newman's payment compensation or in the alternative the Firm agreed to incur an obligation to

Newman which can be inferred from the relationship between the parties.

       32.        The “annual bonus” as outlined in section 3 of the Employment Contract (Exhibit

B) was a part of Newman’s core employee compensation and was not a discretionary bonus.

Instead the “bonus” is additional compensation in the form of revenue share on accounts that

existed during Newman's employment. The Firm offered Newman the revenue share on

contingency accounts to entice Newman to join the Firm. Newman accepted the core

compensation “bonus” because while he shared the downside risk in a new and unproven firm

that had no regular source of income, he would also share in the Firm's upside. As such, the

"bonus" immediately vested when Newman agreed to work for the Firm. (hereinafter “Revenue

Share”)1 The Revenue Share was not discretionary and in practice was paid on all contingency

fee recoveries.

             a. The Revenue Share was not tied to client originations.

             b. The Revenue Share was not tied to work performance.

             c. The Revenue Share was not tied to work effort or any number of hours worked or
                billed.

             d. The Revenue Share was not tied to work effort or any number of hours worked or

1
  ​The "bonus" is referred to as a Revenue Share because the term "bonus" is a misnomer and is
not used in it's legal sense. Equity share is also not fully descriptive because Newman did not
adopt the liabilities of the Firm nor did he have decision making authority. Therefore, Revenue
Share is the most descriptive term for this part of Newman’s core compensation with the Firm..

                                                                                                  9
          Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 8 of 58




                billed on any particular case or overall.


        33.     Defendant Pollock explained to Newman that he and The Firm specifically

rejected any compensation scheme that paid lawyers based on the work performed on any

particular case. Defendant Pollock had a poor experience working at an unrelated law firm that

incentivized attorneys to only work on the cases they brought into the business. Defendants

Pollock and Cohen wanted to create a firm based on team work and equal shares that permitted

lawyers to work the cases they enjoyed and not work the ones they did not while maintaining a

compensation structure based on shared value.

        34.     Defendants Pollock and Cohen already had some active cases when they

approached Newman to work for them and they stated that they would include all contingency

recoveries from those cases as part of the Revenue Share even if Newman never performed any

work on those cases.

        35.     Two of those cases together represented the $1 billion ​qui tam ​case still

referenced in Defendant Cohen’s law firm bio but for which another law firm was expected to be

primarily responsible. (Exhibit C) As a holdover from his government service, Defendant

Pollock was ethically barred from having any contact with those cases.

        36.     Defendants did not limit the Revenue Share to matters that were settled while

Newman was employed at The Firm, as whistleblower cases can take years to resolve and require

substantial early effort.

        37.     Defendants explained that they could not offer Mr. Newman a “market value”

salary because The Firm generated insufficient revenue to fund lawyer compensation and



                                                                                           10
         Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 9 of 58




expenses. Instead, The Firm offered Mr. Newman the Revenue Share and the same salary draw

as the two partners, Mr. Cohen and Mr. Pollock.

       38.    Newman accepted Defendants employment offer because Defendants led him to

reasonably believe that the Revenue Share applied to all contingency fee matters held by The

Firm during Newman’s employment, regardless of when those cases resolved, if ever.

       39.    After Newman accepted employment with The Firm, he was not paid the Monthly

Salary for approximately five months in 2018, but was later compensated with interest when The

Firm generated revenue.

       40.    Newman’s base compensation was similarly deferred during various other periods

of time during his employment. At the time of his termination, The Firm owed Newman

approximately $25,000 plus interest in unpaid base compensation.

       41.    While Newman worked for The Firm, Defendants always paid Newman the

Revenue Share when the revenue was obtained by The Firm. Newman has a list of all Revenue

Share and when it was paid (Exhibit D).2

    C. The Amicable Separation

       42.    On or about March 25, 2020, Defendant Cohen informed Newman that The Firm

had to terminate Newman’s employment due to financial hardships. Newman’s salary was the

largest line-item expense for The Firm, and The Firm was incurring back pay and interest

obligations on unpaid compensation owed to Newman from 2019 and 2020. Defendant Cohen

also stated he did not know how The Firm would pay rent for the month.




2
  The lone exception was a $1,812.50 Revenue Share payment that was mistakenly unpaid and
then made up when The Firm next had sufficient revenue.
                                                                                            11
        Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 10 of 58




       43.    During that call, Newman and Defendant Cohen discussed various separation

issues including, obtaining timesheets, access to non-client emails, payment of outstanding

expenses, sharing captions of cases to facilitate withdrawals, ensuring back pay payments were

accurate, and payment of the Revenue Share. During this conversation, Defendant Cohen also

agreed to give Newman a positive public-facing reference and keep his profile active on The

Firm’s website until Newman found another job. The separation was amicable.

       44.    On March 26, 2020, Newman sent Defendant Cohen an email confirming the

details of his March 25, 2020 conversation with Defendant Cohen including the continued

payment of the Revenue Share on all contingency fee matters held by The Firm at the time of

Newman’s separation. The relevant section of the email stated: “Comp - as we discussed

yesterday our deal stands such that I am owed expenses, comp, and interest through March 25,

2020 and 10/5% of contingency/attorney fee awards on existing cases to be paid as the firm

collects money.” (Exhibit E)(hereinafter “Recapping Our Call Email”)

       45.    The Recapping Our Call Email closed with a specific request that Defendant

Cohen “Please let me know if my recapping does not match your memory of our chats.” (Exhibit

E)

       46.    Despite numerous conversations between the parties throughout March, April,

June, and July 2020, no one at The Firm disputed the Recapping Our Call Email until after Mr.

Newman asked that his Revenue Share be paid out in connection with the resolution of the

Multi-Million Dollar Case. In fact, later on the very same day Newman sent the Recapping Our

Call Email, Defendant Cohen attempted to hire Newman as local counsel for an active litigation




                                                                                           12
         Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 11 of 58




case Newman had filed in the Western District of Pennsylvania while employed by The Firm.

Defendant Cohen did not once dispute the Recapping Our Call Email.

       47.      On or about April 17, 2020, Defendant Cohen wrote Newman a positive review

for the legal site Priori. In addition, Defendant Cohen stated in an April 20, 2020 email to Priori

that he let Newman go because of The Firm’s financial difficulties. (Exhibit E)

       48.      Defendant Cohen’s responses to the legal site Prior’s review questionnaire were

specific and detailed:

             ● How would you describe your experience overall, and as compared to other
               lawyers you've worked with?

                ○ Darth is incredibly bright, and a superb lawyer. He is among the smartest
                  lawyers I have ever dealt with.

             ● Please describe Darth's responsiveness and communication style.

                ○ Darth is direct, clear, and. very responsive. On numerous occasions I have
                  seen him handle difficult, prickly clients -- and their complex legal issues --
                  with tact and effectiveness.

             ● Have you had an occasion to refer another client to Darth and what was the
               feedback, if any?

                ○ Feedback from clients was always incredibly positive.

             ● Would you work with/hire Darth again?

                ○ Yes, absolutely.

             ● Reviews help our lawyers to receive more work: Please provide a few statements
               about your experience with Darth that we may share with others as they learn
               more about Darth's work

                ○ Darth has a first-rate legal mind. He is one of the best (and fastest) legal
                  researchers I have ever known. He understands complex legal issues, and cuts
                  to the key legal issues very quickly. His legal writing is very good, and his
                  negotiating skills even better. He would be a real asset to any firm and any
                  client. I am truly sorry we can't currently employ him. (We are a start-up firm,
                  and the COVID-19 pandemic has cut off most of our cash flow.) (Exhibit F)

                                                                                                13
        Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 12 of 58




   D. Defendants Become Adversarial

       49.       In or around April 2020, several of The Firm’s clients decided to leave The Firm

and pursue representation with Newman (hereinafter “Clients”).

       50.       On or about April 20, 2020, Defendant Cohen spoke with Newman about the

Clients. During that discussion, Defendant Cohen specifically stated that Defendants’

relationship with Newman would change and become much less amicable if the Clients

continued to pursue representation with Newman instead of The Firm.

       51.       Some of the Clients were contingency fee whistleblower clients. The Clients will

owe a percentage of the contingency fee to The Firm and some to Newman under their new fee

agreement and a separate agreement between each Client and The Firm. However, Newman is

still owed his Revenue Share of The Firm’s contingency fee and attorneys’ fee awards, if any, on

these matters.

             a. The Multi-Million Dollar Case

       52.       Just before his separation, in or around March 2020, Newman was in the middle

of managing the final negotiations on a large multi-million dollar ​qui tam contingency fee case

(hereinafter “Multi-Million Dollar Case.”).

       53.       The Firm and Newman expected the Multi-Million Dollar Case to settle in the

coming months generating a $560,000 to $640,000 fee for The Firm which would have been the

single largest recovery by The Firm in its short history and represents almost a year of expenses

for the Firm. Under the Employment Agreement and Revenue Share, Newman would have

received 10% of the fee or between $56,000 and $64,000.

       54.       After learning that clients had chosen to keep Newman as their lawyer and


                                                                                              14
         Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 13 of 58




terminate the services of The Firm, Defendants took steps to conceal the resolution of the

Multi-Million Dollar Case and avoid paying The Revenue Share.

        55.      Unbeknownst to Newman at the time, the Multi-Million Dollar Case was

voluntarily dismissed on or about May 28, 2020 before a Motion to Dismiss was filed. Upon

information and belief, this case was settled and resulted in the payment of a contingency

recovery to The Firm.

        56.       Mr. Pollock agreed to keep Mr. Newman informed of case developments,

decisions, and resolutions and did send Mr. Newman updates for different cases on June 2, 2020

and June 19, 2020. Including an update on a positive judicial ruling for the Firm based on

Newman’s work. (Exhibit G)

        57.      Additionally, Defendant Pollock had promised to keep Newman updated as The

Firm’s matters resolved or obtained judicial decisions: “​I'll definitely keep you posted on

decisions. Sorry I didn't get this one to you sooner.” (Exhibit G)

        58.      Importantly, to the best of Newman’s knowledge, none of these decisions in

Paragraph 57 resulted in the resolution of a case or the payment of contingency funds to The

Firm.

        59.      Defendants did not, however, provide any notice to Newman that the

Multi-Million Dollar Case had resolved.

        60.      Instead, Defendants tried to obfuscate their sudden influx of cash and refused to

acknowledge that the Multi-Million Dollar Case resolved at all.

              b. Defendants Breach the Employment Agreement

        61.      At the time the Multi-Million Dollar Case was resolved, The Firm still owed


                                                                                               15
        Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 14 of 58




Newman many thousands of dollars of backpay.

       62.       Several weeks had gone by with small or zero dollar payments, however, around

the time the Multi-Million Dollar case is believed to have resolved, The Firm suddenly began

making larger and very regular payments towards the outstanding backpay. Notably, however,

the firm still drew these payments out over nearly two months. (Exhibit F)

       63.       Newman first discovered the Multi-Million Dollar Case had been resolved on or

around June 25, 2020.

       64.       Once Newman learned that the Multi-Million Dollar Case had likely settled, he

emailed The Firm to inquire about the status of the case, offer his congratulations, and arrange

for compensation under the terms of the Employment Contract. The correspondence took place

as follows:

              a. On or about June 25, 2020, Newman emailed Defendants Pollock and Cohen
                 about the Multi-Million Dollar Case to ask if it had in fact settled. (Exhibit H)

              b. On or about July 1, 2020, Newman emailed Defendants Pollock and Cohen again
                 seeking a response and was again ignored. (Exhibits G and H) Despite sending
                 Newman other emails during this period of time, Defendants ignored these
                 inquiries about the Multi-Million Dollar Case.

              c. On or about July 8, 2020, Newman emailed Defendants Pollock and Cohen a third
                 time using the same email chain seeking an updated record of back payments.
                 (Exhibit H)

              d. Finally, two weeks after the original email, on or about July 9, 2020, The Firm
                 responded to Newman’s repeat requests stating “We cannot comment on the
                 [Multi-Million Dollar Case] dismissal.” (Exhibit H)

              e. On or about July 10, 2020, Newman responded to the July 9, 2020 Email asking
                 The Firm to make arrangements to pay him the Revenue Share owed to him under
                 the Employment Contract. (Exhibit H)

              f. On or about July 12, 2020, Defendant Pollock emailed Newman stating “We
                 disagree that your performance merits an end-of-the-year bonus, but we can


                                                                                               16
        Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 15 of 58




                discuss in December.” (Exhibit H)

             g. On or about July 15, 2020, Newman asked The Firm to provide to him the amount
                of all contingency recoveries The Firm had obtained since March 25, 2020.
                Newman also asked that The Firm provide prompt notification to him of future
                case terminations together with the amounts of any resulting contingency
                recoveries for all matters that existed on March 25, 2020. (Exhibit H)

             h. On or about July 22, 2020, Defendant Cohen responded “We disagree: we don’t
                believe you are entitled to a bonus for any case settled after your departure from
                the firm.” (Exhibit H). Defendant Cohen also refused to provide any information
                about current or future case resolutions.

             i. Later, on or about July 29, 2020, Defendant Cohen stated in an email to Newman
                about the Bonus “I have zero interest in - or intention to - discuss a bonus with
                you at this time.” (Exhibit H).

       65.      At the same time Defendants were ignoring and avoiding Newman’s inquiries

about the Million-Dollar Case, they were exchanging other emails about other topics with

Newman.

       66.      Defendants stated clearly in Exhibit H that they do not intend to pay Newman his

Revenue Share on the Multi-Million Dollar Case or on any other contingency matters with the

firm as of March 25, 2020.

       67.      Defendants’ various excuses for not honoring the Employment Agreement and

instead refusing to make good on their obligation to pay Newman the Revenue Share contradict

each other, the plain language of the Employment Agreement, and the parties’ course of dealing

and performance.

       68.      At no time was the Revenue Share discretionary or tied in any way to

performance.

       69.      Nor is the Revenue Share dependent on Newman’s continued employment with

The Firm.


                                                                                               17
         Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 16 of 58




       70.     Indeed, it would be manifestly unfair and inequitable for Defendants to terminate

Newman’s employment on the eve of a large contingency win and thereby capture the full

measure of his efforts without paying him his fair share of the proceeds.

                                         Count I
                                  Declaratory Judgment
                                      42 P.S. § 7531
                (Newman v. Pollock Cohen, LLP, Pollock, Cohen, and Leung)

       71.     Newman incorporates by reference paragraphs 1 through 70 above as if fully set

forth in this paragraph.

       72.     An actual controversy has arisen between the Plaintiff and Defendants, relating to

whether The Employment Contract requires Defendants to pay Newman The Revenue Share for

all matters held by The Firm as of March 25, 2020 regardless of when that revenue is realized by

The Firm.

       73.     Contrary to the language of The Employment Agreement and Newman’s

understanding of it, Defendants have asserted they owe no further payments under The

Employment Contract.

       74.     As The Firm resolves matters it held as of March 25, 2020, disputes will continue

to arise regarding whether or not Newman is owed The Revenue Share in accordance with The

Employment Contract.

WHEREFORE, it is prayed that this Honorable Court enter and Order:

              i. Declaring the Plaintiff’s Employment Contract with Defendants valid and
                enforceable.

             ii. Requiring Defendants to provide a list of all matters for which they were engaged
                as of March 25, 2020 within 5 days of this order.

             iii. Requiring Defendants to provide notification to Plaintiff of the resolution of any

                                                                                                 18
         Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 17 of 58




               such matters or portions of matters and the amount of The Firm’s share of any
               contingency recoveries defined as including both fee awards and The Firm’s
               portion of any contingency wins, settlements or other awards and calculated
               before deductions for overheads, compensation, non-case specific expenses, or
               reimbursed expenses within 5 days of any such resolution or partial resolution.

             iv. Requiring Defendants to pay to Plaintiff 10% of all contingency recoveries
                received by Defendants for any such matters for the first $2 million of recoveries
                each year and then 5% thereafter within 5 days of the funds “clearing” The
                Firm’s IOLTA account.

             v. Such other relief as the Court deems just and appropriate.

                                         Count II
                     Pennsylvania Wage Payment and Collection Law
                                  43 P.S. § 260.1, et seq.
                (Newman v. Pollock Cohen, LLP, Pollock, Cohen, and Leung)

       75.     Newman incorporates by reference paragraphs 1 through 74 above as if fully set

forth in this paragraph.

       76.     Defendants are Plaintiff’s employer and as such are required to pay Plaintiff

wages as agreed to upon the start of employment.

       77.     Under Newman’s compensation scheme and by agreement, Defendants are

required to pay ten percent of ​all ​contingency recoveries up to $2 million and five percent on all

contingency recoveries after $2 million each year to Newman which vested immediately

according to the Employment Contract.

       78.     Newman requested payment under his compensation scheme and agreement.

       79.     Defendants engaged in conduct and emails stating that they will no longer honor

The Employment Contract and have refused to pay Newman ​any compensation on The

Multi-Million Dollar Case or any other contingency recoveries on matters active at the time of

Newman’s termination.


                                                                                                 19
         Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 18 of 58




       80.     This complaint was filed more than 60 days after Newman requested wages under

his Employment Contract and Defendants refused to pay him.

       81.     Defendants actions violated Pennsylvania’s Wage Payment Collection Law, 43

Pa. Cons. Stat. § 260, ​et seq. Defendants Cohen, Pollock, and Leung are personally liable

pursuant to 43 Pa. Cons. Stat. § 260.2a.

       82.     Defendants’ violations are not in good faith.

               WHEREFORE, it is prayed that this Honorable Court award wages, pre- and

post-judgement interest, costs and attorneys fees pursuant to 43 P.S. § 260.9(a), as well as

liquidated and/or statutory damages pursuant to 43 P.S. § 260.10 and such other relief as the

Court deems just and appropriate.

                                         Count III
                                    Breach of Contract
                               (Newman v. Pollock Cohen, LLP)

       83.     Newman incorporates by reference paragraphs 1 through 82 above as if fully set

forth in this paragraph.

       84.     Newman entered into The Employment Contract with Defendants in which

Defendants agreed to pay Newman a Revenue Share as compensation for his services.

       85.     Newman performed all the conditions precedent to his agreement with

Defendants.

       86.     Defendants refused to pay Newman his Revenue Share compensation.

       87.     Defendants refusal to pay Newman the amounts he is currently due on the

Multi-Million Dollar Case and refusal to pay on any other contingency recoveries from matters

active on March 25, 2020 constitute a breach of that agreement.


                                                                                          20
         Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 19 of 58




       88.     Newman has suffered economic losses because of Defendants’ breach of the

Employment Contract.

               WHEREFORE, it is prayed that this Honorable Court hold Defendants joint and

severally liable and award contract damages, an award of pre- and post-judgment interest, an

award of costs, and such other relief as the Court deems just and appropriate.

                                         Count IV
                                    Unjust Enrichment
                (Newman v. Pollock Cohen, LLP, Pollock, Cohen, and Leung)
                                 (Plead in the Alternative)

       89.     Newman incorporates by reference paragraphs 1 through 88 above as if fully set

forth in this paragraph.

       90.     At all times relevant hereto, Defendants were authorized to and did act on their

own behalf and on behalf of each other.

       91.     Newman, through his efforts as an employee of The Firm, conferred a benefit

upon the Defendants.

       92.     In particular, Newman’s efforts contributed directly or indirectly to the resolution

of the Multi-Million Dollar Case and the other contingent matters held by The Firm as of March

25, 2020.

       93.     It would be unjust for Defendants to retain the benefits and value of Newman’s

contributions while simultaneously refusing to pay Newman as they had agreed.

       94.     Newman is entitled to receive ten percent of all ​contingency recoveries up to $2

million each year and five percent on all contingency recoveries after $2 million each year for all

contingency fee matters.

       95.     The Defendants were enriched - without cost or setoff - by the value of Newman’s

                                                                                                21
           Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 20 of 58




percentage of the contingency recoveries.

          96.    Because of their unlawful conduct, Defendants were unjustly enriched.

          97.    Newman has suffered economic loss and is entitled to restitution in quantum

meruit.

                 WHEREFORE, it is prayed that this Honorable Court hold Defendants joint and

severally liable and award restitution equal to the value of the benefit retained by the Defendants,

an award of pre- and post-judgment interest, an award of costs, and such other relief as the Court

deems just and appropriate.

                                           Count V
                                 Breach of Fiduciary Duty
                 (Newman v. Pollock Cohen, LLP, Pollock, Cohen, and Leung)
                                  (Plead in the Alternative)

          98.    Newman incorporates by reference paragraphs 1 through 97 above as if fully set

forth in this paragraph.

          99.    The Defendants had a fiduciary duty to Newman to account for the contingency

recoveries they receive and pay to him the Revenue Share.

          100.   Defendants denial of Newman’s request for payment on the Multi-Million Dollar

Case on July 29, 2020 and refusal to account for or pay any other Revenue Share that may

become due in the future, or even provide notice that The Firm’s maters have resolved, constitute

a breach of their fiduciary duties.

          101.   As a result of Defendants’ actions Newman suffered economic losses.

                 WHEREFORE, it is prayed that this Honorable Court hold Defendants joint and

severally liable and award damages for breach of fiduciary duty, an award of pre- and

post-judgment interest, an award of costs, and such other relief as the Court deems appropriate.

                                                                                                 22
        Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 21 of 58




                                         Count VI
                                   Promissory Estoppel
                (Newman v. Pollock Cohen, LLP, Pollock, Cohen, and Leung)
                                 (Plead in the Alternative)

       102.    Newman incorporates by reference paragraphs 1 through 101 above as if fully set

forth in this paragraph.

       103.    Defendants promised Newman the Revenue Share in lieu of a fair market salary,

to entice him to accept the possibility of not making any salary, join The Firm, and remain at

The Firm during periods of financial distress.

       104.    The Firm needed Newman’s experience in complex commercial litigation in order

to pay the bills until The Firm obtained enough whistleblower contingency recoveries or other

monies to be self sufficient.

       105.    Newman joined and remained at The Firm specifically because of the promised

Revenue Share compensation and did in fact represent clients in complex commercial and other

litigation including qui tam matters.

       106.    Defendants terminated Newman’s employment right before settling the

Multi-Million Dollar Case and collecting significant fees.

       107.     Newman spent significant time working on the Multi-Million Dollar Case.

       108.    When Newman asked Defendants to pay him the Revenue Share on the

Multi-Million Dollar Case, and generally to honor the Employment Contract as to other pending

matters, Defendants refused.

       109.    As a result of Defendants’ actions, Newman suffered economic losses.




                                                                                           23
        Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 22 of 58




               WHEREFORE, it is prayed that this Honorable Court hold Defendants joint and

severally liable and award contract damages, an award of pre- and post-judgment interest, an

award of costs, and such other relief as the Court deems just and appropriate.




                                                     Respectfully submitted;

Date: 2/16/2021                                      _________________________
                                                     Rachel L. McElroy, Esq.
                                                     PA ID No. 321624
                                                     McElroy Law Firm LLC
                                                     461 Cochran Rd. #107,
                                                     Pittsburgh, PA 15228
                                                     Email: rachel@mcelroylawfirm.com
                                                     Phone: 412-620-8735
                                                     Attorney for Plaintiff




                                                                                         24
Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 23 of 58
Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 24 of 58




                Exhibit A
                                 Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 25 of 58




                                                                                                      PERSONAL ACCOUNT
                                                                                                                                  Telling their stories



      The Entrepreneurial Spirit
      Steve Cohen began law school at 58;
      now, at 68, he’s on the Rising Stars list                  AS TOLD TO NANCY ROMMELMANN




      IN HIS OWN WORDS

      Steve Cohen has worked in advertising and publishing, served in the Navy, written seven
      books, co-chaired Hillary Clinton’s White House task force on early childhood literacy,
      and launched a number of startups. At age 58, he started law school. Last year, he
      cofounded the firm Pollock Cohen. This is his first year on the Rising Stars list. He’s 68.
         The first really rich guy I knew said to me that he           to the professor, “I don’t get it.” And I’d hear this
      returns every phone call within 24 hours. And the first          collective sigh of relief, probably from a third of the
      phone call that’s returned is from the name or number            class, who felt the same way: “Whew, thank God the old              Steve Cohen
      he doesn’t recognize—because he never knows what op-             guy didn’t get it, either.” I had no shame. I was struggling        POLLOCK | COHEN
      portunity’s going to be at the other end of the line. That       just like everybody else. The Wall Street Journal did a
                                                                                                                                           CLASS ACTION/MASS
      influenced me. I return every call. If it’s the right opportu-   piece about me, and they illustrated it with a photo of
                                                                                                                                           TORTS: PLAINTIFF
      nity, take a chance.                                             Rodney Dangerfield from the movie Back to School. It was
         Working for J. Walter Thompson advertising, I kept            totally appropriate!                                                NEW YORK
      pitching to get Time as an account. They turned down                I’m incredibly lucky now. I went to work for two of the
      JWT but they asked me to come over as head of market-            top trial lawyers in the United States—Tom Moore and
      ing. I was there almost seven years. Then there was a            Judy Livingston—and Adam Pollock and I started this
      power coup two levels above me and all of us were out.           firm 15 months ago. Although it is very much a startup,
      It was devastating. Nobody likes getting fired. Once, as         entrepreneurial business, the things we wanted to do—
      an entrepreneur, I had to let everybody in the startup go.       principally focus on False Claims Act, whistleblower
      I had to hire everybody and I had to fire everybody. That        plaintiff’s work—have a long lead time. It takes years
      was incredibly difficult.                                        for those cases to resolve and make money. So we take
         A couple years [after Time], I wound up going to Scho-        hourly billing. We do commercial litigations. We’ve
      lastic. I started a bunch of new businesses and projects at      done torts. We have a personal injury case we’re taking
      both of those places. I have the entrepreneurial spirit.         right now.
         What led me to law school at age 58? Drinking. I was at          People say, “Oh, I’ve always thought about going to
      a cocktail party, it was January of 2009, and I was telling      law school.” Do it. If it’s half as satisfying for you as it
      this person next to me about an article I had just written—      has been for me, it’s absolutely worth the investment.
      about serving on the jury of a big terrorism case in the
      Southern District. The person says, “That’s really interest-
      ing, are you a lawyer?” I said, “No, I just dress like one.”
      He said, “Don’t be a wise guy.” I said, “Forgive me, we’ve
      just met. My wife, who’s at the other end of the room, will
      confirm that I am a wise guy. But I’ll tell you the truth: If
      I didn’t have to take the LSAT, I’d go to law school now.”
                                                                                    Wait … Rising Star?
      The person said, “You’re accepted!” I said, “Who are you?”
      The person said, “I’m a dean at New York Law School.”                         From the Super Lawyers guidelines: “To be eligible for
         The brain is a muscle that, in my case, hadn’t atro-                       inclusion in Rising Stars, a candidate must be either 40
      phied, but, boy, was it out of shape. I had to relearn how                    years old or younger, or in practice for 10 years or less.”
      to read. Law school was a shock to the system. It was
      harder because there is something called middle-age
      memory loss, but it was easier because I knew how the
      world worked. I loved law school. It made me 20 years
      younger. And it made me 20 pounds heavier, because I
      would go out drinking with the other students.
         On average, I was twice the age [of the other students].
      I had a specific role, I think. I would raise my hand and say



                                                                                                        SUPER LAWYERS MAGAZINE | NEW YORK METRO 2019 15



NYSLRS19_SM.indd 15                                                                                                                                          9/11/19 8:49 AM
Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 26 of 58




                Exhibit B
                  Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 27 of 58




From:                                 Adam Pollock <adam@pollockcohen.com>
Sent:                                 Sunday, April 29, 2018 9:48 AM
To:                                   Darth Newman
Subject:                              Re: proposed terms for Special Counsel role



Hi Darth,

Steve asked me to clarify point 3, which had too many commas for his taste.... But there's no substantive change here:

1) We would set compensation at $10,000 / month as W2 income. To the extent that we don't have the cash flow to
make the full $10k, we will pay simple interest at 33.33% / year on outstanding comp owed. While Steve and I wouldn't
make a personal guarantee on the back comp / interest owed, Pollock Cohen LLP would continue to be obligated for
what's owed as long as our firm or its successors exist. In other words, your backpay and interest immediately "vest"
and are owed even if you leave.

I recognize that you would be incurring some risk here. But we should all know within a few months whether this is
going to work out. And, as discussed, we already have a lot of work and I'm cautiously optimistic that we'll have enough
flow to pay you $10k/month without falling behind (and to draw me and Steve also at $10k/mo each).

2) We will pay for you to waive into NY. We will pay for your NY bar fees. And, as discussed, we would like to pay as
many other bar fees and fringe benefits as possible. I have a call scheduled with Zenefits (outsourced HR) this
afternoon, so I should have a better idea of what's possible after that.

3) In addition to the above: We will pay you an annual bonus of 10% of all "contingency recoveries" (as defined below)
up to the first $2 million per year. So, for example, if the firm has $2 million in contingency recoveries in one year,
your bonus would be $200,000. After the first $2 million, your bonus would be 5% of the firm's
contingency recoveries. So, for example, if we have $10m in contingency recoveries in a year, you would get
$200,000 + $400,000 = $600,000.

Contingency recoveries includes both fee awards and our part of contingency wins/settlements/awards.

Bonus is calculated before deductions for overheads/comp and non-case specific expenses.

On expenses, if for example a recovery is $105,000 and there were $5,000 in case specific expenses (e.g. depositions,
accountants, case specific travel, etc), then our standard deal with our clients is $5000 off the top first, and then split--
e.g. $60,000 to client and $40,000 to us. So your bonus would be calculated on the $40,000 remaining.

I think we have at least one case where we will eat expenses if not otherwise recovered. So, for example of $100,000,
$40,000 to us, $5,000 to recover case-specific expenses, and now your bonus is calculated on $35,000. (And also, FWIW,
Steve and I are now obviously sharing only from the remaining $35k in that scenario.)

If we line up serious litigation financing, we will likely have to change these terms because the funders will want to eat up 100%
of contingency recoveries until they're paid their very generous terms. So, it is very likely that there would be no monies left to
bonus you (or me or Steve). In return for giving up our upside, we would enjoy a more steady cash stream. So, at that point
(should it arrive), we would propose changing the terms so that you (and Steve and me) enjoy a more regular monthly flow. In
other words, less risk less reward.

AP


                                                                 1
                Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 28 of 58




Adam Pollock
POLLOCK COHEN LLP
60 Broad St., 24th Fl.
New York, NY 10004
m: +1.718.407.4257
Adam@PollockCohen.com
www.PollockCohen.com

On Fri, Apr 27, 2018 at 10:23 AM, Adam Pollock <adam@pollockcohen.com> wrote:
 Great. Very happy that you're joining our team.



Adam Pollock
POLLOCK COHEN LLP
60 Broad St., 24th Fl.
New York, NY 10004
m: +1.718.407.4257
Adam@PollockCohen.com
www.PollockCohen.com

On Thu, Apr 26, 2018 at 7:31 PM, Darth Newman <dnewman@pollockcohen.com> wrote:
 Yep. Agree that is what we discussed.

 On Thu, Apr 26, 2018 at 7:26 PM, Adam Pollock <adam@pollockcohen.com> wrote:
  Confirmed.

  On expenses, if recovery is $105,000 and there were $5,000 case specific expenses (e.g. depositions accountants case
  specific travel etc), then our standard deal with our clients is $5000 off the top first, and then split-- e.g. 60,000 to
  client and 40,000 to us. So your bonus would be calculated on the 40,000 remaining.

  I think we have at least one case where we will eat expenses if not otherwise recovered. So, for example of
  $100,000, 40,000 to us, 5,000 to recover expenses, and now your bonus is calculated on 35,000. (And also, fwiw,
  steve and I are now obvious sharing only from the remaining 35k in that scenario.)

  Adam Pollock
  POLLOCK COHEN LLP
  60 Broad St., 24th Fl.
  New York, NY 10004
  m: +1.718.407.4257
  Adam@PollockCohen.com
  www.pollockcohen.com

  On Apr 26, 2018, at 7:18 PM, Darth Newman <dnewman@pollockcohen.com> wrote:


                                                            2
        Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 29 of 58

Sounds good. We also discussed that contingent recoveries includes both fee awards and our part of
contingency wins/settlements/awards and bonus is calculated before deductions for
overheads/comp and non-case specific expenses.

~~~Darth

On Thu, Apr 26, 2018 at 6:47 PM, Adam Pollock <adam@pollockcohen.com> wrote:
 Per our discussion, on #3, Steve says: no cap, 10% of recoveries up to the first $2 million, 5%
 thereafter annual. So, for example, if we have $10m in contingency recoveries, you would get
 $200,000 + $400,000.




 Adam Pollock
 POLLOCK COHEN LLP
 60 Broad St., 24th Fl.
 New York, NY 10004
 m: +1.718.407.4257
 Adam@PollockCohen.com
 www.PollockCohen.com

 On Tue, Apr 24, 2018 at 11:52 AM, Adam Pollock <adam@pollockcohen.com> wrote:
  Hi Darth,

  This email is intended to put numbers onto our discussions.

  1) We would set compensation at $10,000 / month as W2 income. To the extent that we don't have the
  cash flow to make the full $10k, we will pay simple interest at 33.33% / year on outstanding comp
  owed. While Steve and I wouldn't make a personal guarantee on the back comp / interest owed, Pollock
  Cohen LLP would continue to be obligated for what's owed as long as our firm or its successors exist. In
  other words, your backpay and interest immediately "vest" and are owed even if you leave.

  I recognize that you would be incurring some risk here. But we should all know within a few months
  whether this is going to work out. And, as discussed, we already have a lot of work and I'm cautiously
  optimistic that we'll have enough flow to pay you $10k/month without falling behind (and to draw me and
  Steve also at $10k/mo each).

  2) We will pay for you to waive into NY. We will pay for your NY bar fees. And, as discussed, we would
  like to pay as many other bar fees and fringe benefits as possible. I have a call scheduled with Zenefits (outsourced
  HR) this afternoon, so I should have a better idea of what's possible after that.

  3) In addition to the $10k/mo + 33% interest, we will pay you a bonus of 10% of all contingency recoveries, up to a
  maximum of $200k / annual bonus.

  If we line up serious litigation financing, we will likely have to change these terms because the funders will want to
  eat up 100% of contingency recoveries until they're paid their very generous terms. So, it is very likely that there
  would be no monies left to bonus you (or me or Steve). In return for giving up our upside, we would enjoy a more
  steady cash stream. So, at that point (should it arrive), we would propose changing the terms so that you (and
  Steve and me) enjoy a more regular monthly flow. In other words, less risk less reward.

  ***

  As I've said, we already think of you as a great teammate and we are looking forward to fully
  integrating you into our growing firm.


                                                         3
   Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 30 of 58

Yours,


Adam Pollock
POLLOCK COHEN LLP
60 Broad St., 24th Fl.
New York, NY 10004
m: +1.718.407.4257
Adam@PollockCohen.com
www.PollockCohen.com




                                  4
Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 31 of 58




                 Exhibit C
Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 32 of 58
Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 33 of 58




                   Exhibit D
                      Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 34 of 58

Pay Period                                                                                                          Accrued
  Close        Bonus Paid         Paid             Late            Today's Date    Days Late        Rate (Annual)   Interest           Total   Total Owed                  Paid on amounts owed
                                                                                                                                                                                           Standard pay       $4,615.38
    1/5/2020                                           $4,615.38        7/6/2020           183             33.33%        $771.34                   $5,386.72
   1/19/2020                        $461.54            $4,153.84        7/6/2020           169             33.33%        $641.10                   $4,794.94
    2/2/2020                        $461.54            $4,153.84        7/6/2020           155             33.33%        $587.99                   $4,741.83
   2/16/2020                      $4,615.38             -
    3/1/2020                      $4,615.38             -
   3/15/2020                        $461.54            $4,153.84       4/12/2020               28          33.33%        $106.22                               $4,260.06
   4/12/2020                      $1,009.62            $3,250.44       4/14/2020               2           33.33%          $5.94                               $3,256.38
   4/14/2020                      $1,000.00            $2,256.38            4/15               1           33.33%          $2.06                               $2,258.44
   4/14/2020                      $1,000.00            $1,258.44        7/6/2020               83          33.33%         $95.39                   $1,353.83
   3/29/2020                      $4,615.38             -                                                                                                                        $4,615.38
   4/26/2020                             $0.00          -                                                                                                                            $0.00
   5/10/2020                      $3,845.77             -                                                                                                                        $3,845.77
   5/24/2020                      $3,845.77             -                                                                                                                        $3,845.77
    6/7/2020                      $3,845.77             -                                                                                                                        $3,845.77
   6/21/2020                      $3,845.77             -                                                                                                                        $3,845.77
    7/5/2020                        3158.35             -                                                                                                                         3158.35



                            and still owed from 2019                                                                                               $6,879.49

     TOTAL                       $36,781.81                                                                                                       $23,156.81                         $0.00 outstanding owed

                                 $6,596.47 note, for W2 purposes, that paid $6596.47 on 1/3/2020, which was for Sun, Nov 24, 2019 paycheck +   settlement
            Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 35 of 58


Pay Period Close Bonus Paid       Paid         Late        Today's Date    Days Late
Sun, Dec 23, 2018                  $4,615.38          $0                                0
 Sun, Jan 6, 2019                  $4,615.38          $0                                0
Sun, Jan 20, 2019                  $4,615.38          $0                                0
 Sun, Feb 3, 2019                  $4,615.38          $0                                0
Sun, Feb 17, 2019                  $4,615.38          $0                                0
 Sun, Mar 3, 2019                  $4,615.38          $0                                0
               3/20       $500                        $0                                0
Sun, Mar 17, 2019                  $4,615.38          $0                                0
               3/22       $125                        $0                                0
Sun, Mar 31, 2019                  $4,615.38          $0                                0
Sun, Apr 14, 2019                  $4,615.38          $0                                0
Sun, Apr 28, 2019                  $4,615.38          $0                                0
               5/14       $125                        $0                                0
Sun, May 12, 2019                  $4,615.38          $0                                0
Sun, May 26, 2019                  $4,615.38          $0                                0
 Sun, Jun 9, 2019                  $2,307.69   $2,307.69            7/12               33
Sun, Jun 23, 2019                  $4,615.38          $0                                0
  Tue, Jul 2, 2019     $112.50
  Sun, Jul 7, 2019                     $0.00   $4,615.38             8/9               33
 Sun, Jul 21, 2019                 $4,615.38          $0                                0
 Sun, Aug 4, 2019                      $0.00   $4,615.38             9/6               33
Thu, Aug 15, 2019     $1,336.98
Sun, Aug 18, 2019                  $4,615.38          $0                                0
 Sun, Sep 1, 2019                      $0.00   $4,615.38            9/17               16
Sun, Sep 15, 2019                      $0.00   $4,615.38            9/19                4
Tue, Sep 24, 2019     $7,500.00
Sun, Sep 29, 2019                  $4,615.38          $0                               0
Sun, Oct 13, 2019                  $4,615.38          $0                               0
Tue, Oct 22, 2019                              $1,812.50
Sun, Oct 27, 2019                  $4,615.38          $0                             0
Sun, Nov 10, 2019                  $4,615.38          $0                             0
Sun, Nov 24, 2019                              $4,615.38             1/3            40
 Sun, Dec 8, 2019                              $4,615.38             7/6           211
Sun, Dec 22, 2019                    $461.54   $4,153.85           12/25             3
Sun, Dec 22, 2019                  $3,000.00   $1,165.23             7/6           197
      $133,958.70     $9,699.48   $93,461.54
          Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 36 of 58

                Accrued
Rate (Annual)   Interest      Total          Total Owed                               0
                                                          0 PAID on 1/2/2019




       33.33%        $69.54    $2,377.23                  0



       33.33%       $139.08    $4,754.46                  0

       33.33%       $139.08    $4,754.46                  0



       33.33%        $67.43    $4,682.82             $0.00
       33.33%        $16.86    $4,632.24             $0.00




                               $1,812.50



       33.33%       $168.58    $4,783.97                      paid $6596.47 on 1/3
       33.33%       $889.27                       $5,504.65
       33.33%        $11.38           3000                    paid $3000 of balance on 12/25
       33.33%       $209.61                       $1,374.84
                  $1,710.83   $30,797.69          $6,879.49
     Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 37 of 58




$6,596.47
                                  Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 38 of 58

                                                                                      Accrued                       Total
Pay Period Close        Principal      Today's Date    Days Late      Rate (Annual)   Interest      Total        Outstanding             $0.00
  Fri, May 11, 2018        $4,615.38            8/31            112          33.33%       $472.03    $5,087.41            $0.00   PAID
  Fri, May 25, 2018        $4,615.38            8/31             98          33.33%       $413.03    $5,028.41            $0.00   PAID
    Fri, Jun 8, 2018       $4,615.38            8/31             84          33.33%       $354.02    $4,969.41            $0.00   PAID
  Fri, Jun 22, 2018        $4,615.38            8/31             70          33.33%       $295.02    $4,910.40            $0.00   PAID
     Fri, Jul 6, 2018      $4,615.38            8/31             56          33.33%       $236.01    $4,851.40            $0.00   PAID
   Fri, Jul 20, 2018       $4,615.38            8/31             42          33.33%       $177.01    $4,792.40            $0.00   PAID
   Fri, Aug 3, 2018        $4,615.38                                         33.33%         $0.00    $4,615.38            $0.00   PAID
  Fri, Aug 17, 2018        $4,615.38                                         33.33%         $0.00    $4,615.38            $0.00   PAID
  Fri, Aug 31, 2018        $4,615.38                                         33.33%         $0.00    $4,615.38            $0.00   PAID
  Fri, Sep 14, 2018        $4,615.38                                         33.33%         $0.00    $4,615.38            $0.00   PAID
  Fri, Sep 28, 2018        $4,615.38           10/31            33           33.33%       $139.08    $4,754.46                0   PAID
  Fri, Oct 12, 2018        $4,615.38            11/1            20           33.33%        $84.29    $4,699.68                0   PAID
  Fri, Oct 26, 2018        $4,615.38            11/1             6           33.33%        $25.29    $4,640.67                0   PAID
   Fri, Nov 9, 2018        $4,615.38                             0           33.33%         $0.00    $4,615.38                0   PAID
  Fri, Nov 23, 2018        $4,615.38                             0           33.33%         $0.00    $4,615.38                0   PAID
   Fri, Dec 7, 2018        $4,615.38                             0           33.33%         $0.00    $4,615.38                0   PAID
 Wed, Dec 12, 2018               375                             0           33.33%         $0.00     $375.00                 0   PAID




                         $74,221.15                                                     $2,195.78   $76,416.93            $0.00

                                                                                                    $12,000.00 1099 pay
                                                                                                    $88,416.93
                                                                                                      -$375.00
                                                                                                    $88,041.93
RJC Document 19 Filed 02/17/21 Page 39 of 58




                                    Exhibit E
                 Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 40 of 58




From:                              Darth Newman <newmandm@gmail.com>
Sent:                              Thursday, March 26, 2020 11:18 AM
To:                                Steve Cohen
Subject:                           Recapping our call



Thanks for chatting.


    •   Withdrawals - you are checking with Adam/Chris and then you and I will talk again.
    •   Emails - you're going to check on the bouncing/out of office message so we can coordinate. I'd really like to
        know what any out of office message will say before it starts going out.
             o Also - can you send me the "Admin" and "Housekeeping" folders?
    •   Client contact - We agreed that I would reach out to at least                              and will tell them the
        firm can no longer pay me but that I enjoyed working with them and can continue to do so - they need to
        choose their lawyers going forward.
             o Would be great if you could let me know what Adam said to them.
    •   Comp - as we discussed yesterday our deal stands such that I am owed expenses, comp, and interest through
        March 25, 2020 and 10/5% of contingency/atty fee awards on existing cases to be paid as the firm collects
        money.
    •   References - I will send potential employers to you and you will express your high degree of satisfaction with my
        work and acumen and great sadness that the firm could not continue to pay me but hope that it will be able to
        call me back in the future. I'm still "with" the firm a la the website and my resume but effectively on furlough
        and everyone is ok with me seeking other employment just sad to see me go.

Please let me know if my recapping does not match your memory of our chats.




                                                            1
Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 41 of 58




                  Exhibit F
               Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 42 of 58




From:                           Steve Cohen <SCohen@pollockcohen.com>
Sent:                           Friday, April 17, 2020 5:58 PM
To:                             Darth Newman
Subject:                        Re: A reimbursement to you?



Please send them an email to contact me. I will sign up to try to contact
them. Am on with India now re my computer


Steve Cohen
60 Broad St., 24th Floor
New York, NY 10004
office: +1.212.337.5361
mobile: +1.917.364.4197
Pollock Cohen LLP


On Fri, Apr 17, 2020 at 5:55 PM Steve Cohen <SCohen@pollockcohen.com> wrote:
 I will find it

 Steve Cohen
 60 Broad St., 24th Floor
 New York, NY 10004
 office: +1.212.337.5361
 mobile: +1.917.364.4197
 Pollock Cohen LLP


 On Fri, Apr 17, 2020 at 5:54 PM Darth Newman <newmandm@gmail.com> wrote:
  Response to first question.

  On Fri, Apr 17, 2020, 5:53 PM Steve Cohen <SCohen@pollockcohen.com> wrote:
   where?


   Steve Cohen
   60 Broad St., 24th Floor
   New York, NY 10004
   office: +1.212.337.5361
   mobile: +1.917.364.4197
                                                       1
            Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 43 of 58

Pollock Cohen LLP


On Fri, Apr 17, 2020 at 5:39 PM Darth Newman <newmandm@gmail.com> wrote:
 FYI, you wrote first Fire not Hire.

On Fri, Apr 17, 2020, 10:12 AM Darth Newman <newmandm@gmail.com> wrote:
 Thank you! Kind words.

 On Fri, Apr 17, 2020, 9:52 AM Steve Cohen <SCohen@pollockcohen.com> wrote:




                                                  2
            Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 44 of 58




I got their request and just submitted answers to their 4 short
questions -- attached.

Steve Cohen
60 Broad St., 24th Floor
New York, NY 10004
office: +1.212.337.5361
mobile: +1.917.364.4197
Pollock Cohen LLP


On Fri, Apr 17, 2020 at 12:26 AM Darth Newman <newmandm@gmail.com> wrote:
 Great, thanks. You should have questions or a link or something by email first thing Friday. I'd be curious what
 they ask as they only said it was 4 questions.

 ~~~Darth

 On Thu, Apr 16, 2020 at 4:48 PM Steve Cohen <scohen@pollockcohen.com> wrote:
  Of course.

  Sent from my iPhone

  On Apr 16, 2020, at 4:26 PM, Darth Newman <newmandm@gmail.com> wrote:

          Can I use you as an attorney reference for signing up for Priorilegal?
                                                      3
Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 45 of 58


You'll have to answer something like 4 questions about my skill as a lawyer.

~~~Darth

On Thu, Apr 16, 2020 at 11:52 AM Darth Newman <newmandm@gmail.com> wrote:
 Thank you.

 On Thu, Apr 16, 2020, 11:51 AM Steve Cohen <SCohen@pollockcohen.com> wrote:
  cyetis@pollockcohen.com


  Steve Cohen
  60 Broad St., 24th Floor
  New York, NY 10004
  office: +1.212.337.5361
  mobile: +1.917.364.4197
  Pollock Cohen LLP


  On Thu, Apr 16, 2020 at 11:43 AM Darth Newman <newmandm@gmail.com> wrote:
   Gotcha. Thank you for clarification re: gusto. Super shitty re: Cathy's dad. What's her email
   address so I can send her a note?

   Let me know on the other stuff when you can.

   ~~~Darth

   On Thu, Apr 16, 2020 at 11:38 AM Steve Cohen <SCohen@pollockcohen.com> wrote:
    Darth,

    As bits of money come in, we're processing payments to
    folks as quickly as we can. I think the reason some are
    called "normal" and some "additional" is that Gusto is
    set up for "normal" on a specific schedule; so anything
    we want to process off-schedule has a different
    designation.

    Candidly, I haven't looked into the insurance question,
    but I will. And I've gotten no traction on sharing
    timesheets. I've asked for the captions of the cases you

                                            4
Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 46 of 58

  worked on, but that too has been delayed a week:
  Cathy's father died the other day. Heart attack.

  Although not much happening on individual cases, feel
  like I'm on a hamster wheel trying to keep lights on. Just
  heard -- only because I bugged a banker I know -- that
  our PPP application which was submitted as soon as
  they accepted applications -- had two errors that needed
  to be corrected. (No one reached out to us.) And it
  was completely unintuitive -- with Adobe -- how to
  amend the government form. Took almost 2 hours. But
  I'm just bitching.

  Hopefully back to you soon on other stuff.

  Hang in there.

  Steve Cohen
  60 Broad St., 24th Floor
  New York, NY 10004
  office: +1.212.337.5361
  mobile: +1.917.364.4197
  Pollock Cohen LLP


  On Thu, Apr 16, 2020 at 11:08 AM Darth Newman <newmandm@gmail.com> wrote:
   I got a paycheck yesterday for "normal" income and then today for "additional earnings"
   but still no expense reimbursements and the December report remains "processing". Can
   you guys send me an updated salary tracker when you release pay so I know what's
   happening?

   Separately - what's the word re: insurance and timesheet?

   Thanks!

   ~~~Darth

   On Thu, Apr 9, 2020 at 11:25 AM Steve Cohen <SCohen@pollockcohen.com> wrote:
    Will follow up.


                                        5
Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 47 of 58

    Steve Cohen
    60 Broad St., 24th Floor
    New York, NY 10004
    office: +1.212.337.5361
    mobile: +1.917.364.4197
    Pollock Cohen LLP


    On Thu, Apr 9, 2020 at 11:24 AM Darth Newman <newmandm@gmail.com> wrote:
     FYI: When I log into expensify I see my Jan, Feb, March reports are now "approved" but
     December is not. I think it takes a bunch of days for payment to actually show up.

     On Wed, Apr 8, 2020 at 9:43 AM Darth Newman <newmandm@gmail.com> wrote:
      Yes it is and I already did. It's part of the March 2020 report that's pending Adam's
      "approval".

      On Wed, Apr 8, 2020 at 9:41 AM Steve Cohen <SCohen@pollockcohen.com> wrote:
       Is this a reimbursement you are owed?

       If so, please send an expense report, and we will pay
       you, then deposit this.
       Thanks

       Steve Cohen
       60 Broad St., 24th Floor
       New York, NY 10004
       office: +1.212.337.5361
       mobile: +1.917.364.4197
       Pollock Cohen LLP




                                         6
Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 48 of 58




                  Exhibit G
                Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 49 of 58




From: Darth M. Newman <darth@dnewmanlaw.com>
Date: Tue, Jun 2, 2020 at 4:20 PM
Subject: Re:       Decision
To: Adam Pollock <Adam@pollockcohen.com>




Darth M. Newman, Esq.
Law Offices of Darth M. Newman LLC
412-436-3443


On Tue, Jun 2, 2020 at 4:09 PM Adam Pollock <Adam@pollockcohen.com> wrote:
 Darth-- Thanks for your note. I totally agree -- this was a nice win and very pleasing to see a well-written, well-
 reasoned decision.

  I'll definitely keep you posted on decisions. Sorry I didn't get this one to you sooner.

  Best,

  Adam Pollock
  Pollock Cohen LLP
  +1.646.290.7251
  60 Broad St., 24th Flr.
  New York, NY 10004


  On Tue, Jun 2, 2020 at 12:12 PM Darth M. Newman <darth@dnewmanlaw.com> wrote:
   I was checking on my withdrawals since I didn't get confirmation emails from NYSCEF and saw the full win
   counterclaim dismissal in      ! A really good decision, too. In fact, the most comprehensive and well-cited opinion I
   think I've seen from NY Supreme at least in any of our cases. Looks like the judge agreed with essentially all of my
   arguments plus added the single instance rule which I do not recall briefing. Someone should move Perry to the
   commercial division.

    If it's not too much trouble, please let me know as the cases I worked get decisions. I'm still interested in seeing how
    the work turns out and what happens for the clients, I'm not on all the dockets, and won't get email after I withdraw
    anyway.

    ~~~Darth


    Darth M. Newman, Esq.
          Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 50 of 58
Law Offices of Darth M. Newman LLC
412-436-3443
                Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 51 of 58




From: Darth M. Newman <darth@dnewmanlaw.com>
Date: Fri, Jun 19, 2020 at 1:10 PM
Subject: Re:
To: Adam Pollock <Adam@pollockcohen.com>
Cc: Steve Cohen <SCohen@pollockcohen.com>


Not a bad decision. At least now the justice seems to have a good sense of the allegations.   smugness is
likely to increase though.


Darth M. Newman, Esq.
Law Offices of Darth M. Newman LLC
412-436-3443


On Fri, Jun 19, 2020 at 9:10 AM Adam Pollock <Adam@pollockcohen.com> wrote:


  Adam Pollock
  Pollock Cohen LLP
  +1.646.290.7251
  60 Broad St., 24th Flr.
  New York, NY 10004


  ---------- Forwarded message ---------




  ---------- Forwarded message ---------
  From:                                  >
  Date: Fri, Jun 19, 2020 at 8:39 AM
  Subject:
  To:
  scohen@pollockcohen.com <scohen@pollockcohen.com>


  CounseL:
  I am a aching the decision and grey sheet for the mo on to dismiss ﬁled under mo on sequence in 007.
   The eﬁled version was stamped signed on June 5, 2020. The signed and dated version should be eﬁled
  this week.
             Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 52 of 58

Thank you.

Julia A. Cort, Court A orney for Hon. Joan A. Madden
Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 53 of 58




                 Exhibit H
                Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 54 of 58




From: Steve Cohen <SCohen@pollockcohen.com>
Date: Wed, Jul 29, 2020 at 6:58 PM
Subject: Re:
To: Darth M. Newman <darth@dnewmanlaw.com>
Cc: Adam Pollock <Adam@pollockcohen.com>



Darth,


Your March 26th email did not conform to my memory of our conversation, which is why I didn’t respond to it
and why your separation discussions shifted to Adam.


When your work was good, it was very good. When it wasn’t, it was the source of great frustration and too
often went unremarked upon. That was probably a management failure on my part.


I have zero interest in -- or intention to -- discuss a bonus with you at this time. Let’s revisit in December.


Stay healthy.

Steve


Steve Cohen
60 Broad St., 24th Floor
New York, NY 10004
office: +1.212.337.5361
mobile: +1.917.364.4197
Pollock Cohen LLP


On Wed, Jul 29, 2020 at 1:30 PM Darth M. Newman <darth@dnewmanlaw.com> wrote:
             Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 55 of 58
Steve,

I am confused and disappointed that you are taking this position now, after we explicitly discussed that I would receive
payment for any contingency recoveries as the firm received money, even after my departure. In fact, I recapped our
several conversations in an email to you on March 26, 2020, and specifically asked that you "let me know if my
recapping does not match your memory of our chats." That was after I told you on the phone I was going to send just
such an email. Neither you nor anyone from the firm responded or otherwise communicated to dispute any portion of
my recollection of our several conversations.

I am equally dismayed that you are referencing "substantial errors" I made during my employment at PC. This is the
first time any such substantial errors are being brought to my attention. In fact, my work product was the subject of
regular internal and external praise. We received accolades from opposing counsel for my efforts including at least one
direct client referral and our assigned      in a state qui tam had rather wonderful things to say about my motion to
dismiss briefing. I know our clients appreciated my advice and approach and each of the partners at various times went
out of their way to praise my on-phone interactions with current and prospective clients - including very recently. As it
relates to the recently terminated case, up until my dismissal, I was the lead person on our team interacting with our
client and formulating our negotiation strategy. And, even after my dismissal, my work product continues to generate
favorable judicial decisions. Plus, PC's private and public post-dismissal statements about me remained positive until I
raised what appears to be the first post-termination revenue-sharing obligation. I could go on.

I too prefer an amicable resolution but, to me, an amicable separation includes honoring our commitments and
contracts. If PC has already determined not to abide by our agreement, I do not understand what you plan to discuss or
revisit in December. Perhaps you can help me understand your intention here?

Darth M. Newman, Esq.
Law Offices of Darth M. Newman LLC
412-436-3443


On Wed, Jul 22, 2020 at 9:07 AM Steve Cohen <SCohen@pollockcohen.com> wrote:
  Dear Darth:

  We disagree: we don’t believe you are entitled to a bonus for any case settled after your
  departure from the firm. Neither our agreement nor the law support your position. Similarly,
  at this time, we are not holding you accountable for the substantial errors you made while
  you were here.

  We disagree with many of the contentions in your email. Among others, your contention that
  bonuses were meant to be paid at the time revenue was received just isn’t right. The last
  time that you and Adam discussed that, you wrote: “if we've discussed before then sorry for
  re-raising a closed issue … ah, you are right, it was originally year end”.

  When we chose to terminate you, we decided to position it as a down-sizing due to Covid-
  19. If you wish to discuss the “for cause” reasons that underlied that decision, we can. In any
  event, no accounting is forthcoming.

  We’d prefer to maintain the separation on as amicable terms as possible. Let’s revisit in
  December.

  Steve


  Steve Cohen
  60 Broad St., 24th Floor
  New York, NY 10004
  office: +1.212.337.5361
           Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 56 of 58
mobile: +1.917.364.4197
Pollock Cohen LLP


On Wed, Jul 15, 2020 at 11:33 PM Darth M. Newman <darth@dnewmanlaw.com> wrote:
 Hello,

  The revenue share was never discretionary nor tied to performance and Steve confirmed its continuing applicability
  after my dismissal. It was paid on an as-the-revenue-was-received basis for the entirety of our time together with, if
  memory serves, the exception of one payment that was forgotten/missed by mistake and then paid as soon as
  there was cash to cover it. In fact, during our pre-employment discussions, the firm explicitly rejected a
  performance or case-by-case revenue sharing scheme in favor of what we actually agreed to, which was to share
  revenues across all contingent matters for which the firm was engaged without regard to originations, time worked,
  or performance either in general or with regard to any particular matter. Your post hoc assessment of my
  performance is just not relevant.

  I clearly accepted a smaller fixed salary in exchange for a non-discretionary share of the "upside" - sharing risk and
  reward. Adam often made statements acknowledging my fixed but deferrable salary was below market/too low and
  we all looked forward to the firm generating sufficient revenues to consistently pay all of the attorneys larger
  monthly amounts. I regularly made similar statements. A large part of my non-traditional compensation package
  was based on trust that the firm would both honor its commitments and be transparent about its revenues. The
  failure to provide notice about the recent case termination and apparent refusal to pay revenue share was, frankly,
  shocking.

  If anything, my conversations with Adam over the past ~2 years led me to believe the firm would pay
  discretionary bonuses on top of and in addition to my agreed fixed salary and contingency recovery revenue
  share when the firm received large contingency recoveries. Indeed, this avowed openness and willingness to let
  the rising tide raise all ships was part of what attracted me to, and incentivized me to continue performing for, the
  firm.

  Please provide the amount of all contingency recoveries the firm has obtained since March 25, 2020, a fixed date
  by which you plan to pay my contingency recovery revenue share and the amount thereof, and confirm that you
  will provide prompt notification of future case terminations together with the amounts of any resulting contingency
  recoveries for all matters that existed on March 25, 2020. I would greatly appreciate receiving this information by
  the 22nd.

  ~~~Darth


  Darth M. Newman, Esq.
  Law Offices of Darth M. Newman LLC
  412-436-3443


  On Sun, Jul 12, 2020 at 10:57 AM Adam Pollock <Adam@pollockcohen.com> wrote:
   We disagree that your performance merits an end-of-the-year bonus, but we can discuss in December.

    Adam Pollock
    Pollock Cohen LLP
    +1.646.290.7251
    60 Broad St., 24th Flr.
    New York, NY 10004


    On Fri, Jul 10, 2020 at 12:45 PM Darth M. Newman <darth@dnewmanlaw.com> wrote:
     Hello,

      I can't conceive of a reason for the dismissal other than settlement, so congrats!

      Not sure why you can't comment but it doesn't really matter. You do not need to disclose the terms of any
      possible settlement or other outcome but we do need to make arrangements for payment of my 10%/5% of
      any resulting firm payment which requires disclosure of the amount of any firm recovery but not any of the
      client facing terms/outcomes.

      ~~~Darth
    Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 57 of 58

Darth M. Newman, Esq.
Law Offices of Darth M. Newman
412-436-3443

On Thu, Jul 9, 2020, 8:45 PM Adam Pollock <Adam@pollockcohen.com> wrote:
 Yes, will send tomorrow or this weekend.

  We cannot comment on the           dismissal.

  Adam Pollock
  Pollock Cohen LLP
  +1.646.290.7251
  60 Broad St., 24th Flr.
  New York, NY 10004


  On Wed, Jul 8, 2020 at 10:03 PM Darth M. Newman <darth@dnewmanlaw.com> wrote:
   Hello,

    Can you shoot me an updated salary calculator spreadsheet when you get a chance?

    ~~~Darth


    Darth M. Newman, Esq.
    Law Offices of Darth M. Newman
    412-436-3443

    On Wed, Jul 1, 2020, 9:31 AM Darth M. Newman <darth@dnewmanlaw.com> wrote:
     Bumping for response.


      Darth M. Newman, Esq.
      Law Offices of Darth M. Newman
      412-436-3443

      On Thu, Jun 25, 2020, 12:13 PM Darth M. Newman <darth@dnewmanlaw.com> wrote:
       Hello,

         I'm noticing (late) that the               was voluntarily dismissed before the   was filed. ...
         what happened? Did they finally agree to settle?


         Darth M. Newman, Esq.
         Law Offices of Darth M. Newman LLC
         412-436-3443
       Case 2:20-cv-01973-RJC Document 19 Filed 02/17/21 Page 58 of 58




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of February, 2021, the foregoing First Amended

Complaint was served upon all counsel of record via CM/ECF.



                                                              /s/ Rachel L. McElroy
                                                              Rachel L. McElroy
